Citation Nr: 1719735	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  08-01 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active service from September 1950 to December 1951. He died in June 2013, and the appellant is his surviving spouse, who was substituted for the Veteran in his appeal. See 38 U.S.C.A. § 5121A.

This case has a lengthy procedural history and comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 RO decision that denied service connection for PTSD. 

The Board previously remanded the appeal for additional procedural and evidentiary development in March 2010, September 2011 and February 2013.  

The Veteran and his representative appeared at an informal conference before a Decision Review Officer of the RO in December 2010, and a report of this conference is of record.

A Board hearing was requested and scheduled in connection with this appeal, but in January 2013, the Veteran's representative withdrew his hearing request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDING OF FACT

1. The most probative evidence shows that during the pendency of the appeal, the Veteran did not have current PTSD that was caused by a corroborated in-service stressor.

2. The most probative evidence shows that a chronic acquired psychiatric disability was not shown in service or for many years after service, and the most probative evidence indicates his diagnosed psychiatric disorder is not related to service.


CONCLUSION OF LAW

A psychiatric disability, to include PTSD, was not incurred in or aggravated by service, nor may it be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant with his or her claim. VA's duty to notify was satisfied by a letter dated in July 2008. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also fulfilled its duty to assist the appellant by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran has submitted written statements, and provided informal hearing testimony in support of his claim. VA has obtained service treatment records (STRs), VA and private medical records and examination reports, assisted him in obtaining evidence, afforded the Veteran in-person examinations, and obtained medical opinions as to the etiology of the claimed psychiatric disorder.  

Repeated attempts to obtain the Veteran's service personnel records have been unsuccessful, and the Veteran has been advised of this fact and given an opportunity to submit any records in his possession. The RO issued a formal finding of unavailability in November 2008 with regard to these records.

All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board further finds that the RO has substantially complied with its prior remand orders. In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) schedule RO and Board hearings, arrange for a VA medical examination and opinion, and attempt to obtain additional VA and private medical records, and this was done. Additional VA medical records were obtained, but the appellant did not respond to the AOJ's request for additional relevant private medical records from Dr. J. Therefore, the Board finds that no further development is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that the November 2010 and October 2011 VA examinations, and the February 2011 addendum medical opinion, are adequate and probative for VA purposes because the examiners relied on sufficient facts and data, considered the Veteran's reported history of an in-service stressor as well as the circumstances of his service and post-service history and medical records, provided a rationale for the opinions rendered, and there is no reason to believe that the examiners did not reliably apply scientific principles to the facts and data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2016). Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  
PTSD is not specifically listed among the chronic diseases in 38 C.F.R. § 3.309(a).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). 

A Veteran is presumed in sound condition when examined and accepted for service, except for defects or disorders noted at entrance to service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The nexus element may be fulfilled by (1) a nexus opinion or (2) competent and credible evidence showing that the veteran has experienced frequent and persistent symptoms of the disease since service. 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. §§ 3.303(a), (d); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2016).

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304 (f).

The evidence required to support the occurrence of an in-service stressor varies depending on whether the Veteran was engaged in combat with the enemy. If the evidence establishes that a Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such Veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 U.S.C.A. § 1154 (b) (West 2014); 38 C.F.R. § 3.304 (f) (2016). If a stressor claimed by a Veteran is related to that Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that Veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304 (f)(3).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A review of the evidence reflects that the Veteran was diagnosed with a current psychiatric disorder during the pendency of the appeal. Consequently, the determinative issue is whether or not this disability is attributable to his military service.

The appellant contends that the Veteran had an acquired psychiatric disorder, to include PTSD, due to stressful events in service. During his lifetime, the Veteran asserted that during service in Korea, his base was never attacked but he was afraid of an attack. He has stated that he did not serve in combat. See his September 2009 letter.

The Veteran's DD Form 214 reflects that he served on active duty from September 1950 to December 1951, and his primary military occupational specialty (MOS) was supply handler. He did not receive any combat citations. He had over seven months of foreign service, and was stationed in Korea during part of this period. Service treatment records show that he traveled to Korea in March 1951, and was evacuated in August 1951 due to an ear infection.

Service treatment records are entirely negative for complaints, treatment or diagnosis of a psychiatric disorder. On examination in October 1951, performed during a hospitalization for an ear infection, the Veteran was completely oriented in all spheres. A psychiatric disorder was not diagnosed. On separation medical examination in December 1951, the Veteran's psychiatric system was clinically normal. His physical profile (PULHES) included S-1 (normal) for the psychiatric system. See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993) (providing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the service member on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service). 

In the Veteran's original service connection claim in March 1956, the Veteran did not claim service connection for a psychiatric disorder, but only claimed service connection for disabilities of the stomach and ear.

On VA general medical examination in May 1956, the Veteran had no complaints with regard to a psychiatric disorder. On examination, the examiner indicated that there were no psychiatric abnormalities. The examiner diagnosed an ear disability and chronic duodenal ulcer. A psychiatric disorder was not diagnosed.

On VA stomach examination performed in May 1957, the Veteran complained of stomach symptoms, and was noted to have had a subtotal gastrectomy. He was extremely nervous. A psychiatric disorder was not diagnosed.

In a July 1957 statement, the Veteran reported current stomach and ear symptoms, but did not report any psychiatric symptoms.

Private medical records from Boone County Hospital dated in July 1965 reflect that the Veteran was seen for complaints of dizziness. On examination, he appeared somewhat tense and anxious. The impression was chronic anxiety tension state. He was later seen at the same facility in December 1969 for back complaints and in 1983 for partial bowel obstruction. During those admissions, he did not report psychiatric symptoms and a psychiatric disorder was not diagnosed.

A February 2006 VA outpatient treatment record reflects that the Veteran reported that he was treated by Dr. J., and that he was retired. He had a prior medical history of myocardial infarction, transient ischemic attack and anxiety. His current medications included Klonopin and Zoloft. The diagnostic assessment included depression, and multiple medical problems. A PTSD screening in 2005 was negative.

In March 2006, the Veteran filed another claim of service connection for stomach and ear disorders. He did not claim service connection for a psychiatric disorder. He reported that during service in Korea he was with the 545th Quartermaster Unit.

A February 2008 VA mental health physician note reflects that the Veteran complained of sleep disturbances, night sweats, nightmares, poor concentration, brooding, excessive worrying, and depressed mood. He received psychiatric medication from a private physician. He reported that his psychiatric history dated from his return from Korea. He said he drank at that time and lost a job due to provoking a fight at work. He did not discuss any in-service stressful events. After an examination, the psychiatrist diagnosed PTSD. In July 2008, the same doctor diagnosed PTSD and depression. An April 2009 VA mental health note reflects that the Veteran was diagnosed with depression. Subsequent VA outpatient treatment records reflect a diagnosis of depression.

The Veteran's initial claim of service connection for a psychiatric disorder was received in July 2008. The Veteran contended that he had PTSD as a result of his service in Korea.

In a December 2008 notice of disagreement, the Veteran stated that he was stationed in Korea from January 1951 to September 1951, and was part of a 3-man detachment that was permanently located at a refuel site a few miles from the main base. He stated that neither the base nor the refuel site was attacked while he was there, but the thought of a possible attack was very distressing for him. He asserted that he had stomach problems at that time from stress. He stated that he had current memory problems.

In a September 2009 letter the Veteran said that although he did not engage the enemy during service in Korea, he and his company were subjected to a constant fear of air raids as they were guarding a fuel depot. He said that he suffered from PTSD symptoms for his entire life, and that he had years of insomnia, alcoholism and unexplainable dreams, but did not seek treatment as he felt he had to handle his own problems. He said his symptoms increased after he retired from his job for medical reasons.

On VA PTSD examination in November 2010, the Veteran did not report ongoing symptoms of depression, but stated that he became depressed at times ("not too often") secondary to his medical problems and cognitive limitations, experienced chronic sleep disturbance (which may be due to depression, but he believed it began when he worked shift work on the railroad and had continued since that time), had difficulty with memory and concentration (since experiencing transient ischemic attacks (TIAs) and frequently felt guilty about not being able to "supply my children" over his lifetime. His medical record indicated a diagnosis of major depressive disorder, but did not list particular criteria that he met for this disorder. The VA examiner stated that while some of his depressive symptoms may be controlled by medication at this time, it is unclear if he ever met the diagnostic criteria for major depressive disorder, and depressive disorder, not otherwise specified (NOS) is the more appropriate diagnosis. The Veteran was also anxious about the cognitive changes he experienced secondary to TIAs and was afraid that he would develop dementia, but he did not meet the criteria for a diagnosis of an adjustment disorder. He also expressed frustration and anger at the VA for not providing for him due to his physical problems (stomach and ear problems). He believed his stomach problems were due to the aggravation and fear he experienced while serving in Korea and that his hearing difficulties were secondary "ear problems" worsened by his military service. He reported that he became agitated when he had to confront the VA system, but not at other times during his life, and stated that "I feel like I'm a blessed person." The Veteran reported that he was stationed in Pusan, Korea with the 545th Quartermaster, 4th  Army. He described his stressor as "just being at the location that I was...guarding petroleum...gasoline...I was afraid from the time I sat my foot in Korea until I got out...you couldn't tell who was who...a North Korean looked like a South Korean...or a Chinaman...you couldn't tell who was coming to the depot to load up the petroleum." Although there was no combat close to the Veteran, there had been in the past and he was afraid that there would be again. 

The VA examiner, a Doctor of Psychology (Psy.D.), opined that the Veteran met the DSM-IV stressor criterion, and that his primary stressor related to PTSD was fear of military attacks while guarding a petroleum station in Korea. The VA examiner opined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD. The Axis I diagnosis was depressive disorder, NOS, and cognitive disorder, NOS. The examiner stated that with the exception of sleep disturbance, which can be attributed to his mood disorder and/or his years of shift work (his attribution), and concentration difficulties, which are most likely due to his cognitive dysfunction, the Veteran reported no current symptoms of PTSD. His VA medical record indicated a diagnosis of PTSD in a few notes, but no diagnostic criteria were indicated. The most consistent diagnosis in his record was that of depression. The examiner concluded that the Veteran's claimed stressor was related to his fear of hostile military activity, but he did not meet the diagnostic criteria for PTSD. The examiner also opined that his current depression and cognitive difficulties are not caused by or a result of his military service or exposure to the claimed stressor. 

At a December 2010 informal DRO conference, the Veteran stated that during service, his MOS was supply handler, and he was stationed in Korea where he guarded ammunition and feared for his life every day.

In a December 2010 medical opinion, a private licensed clinical psychologist, J.R.A., M.A., stated that he had reviewed the Veteran's medical records and interviewed the Veteran. He diagnosed chronic PTSD, cognitive disorder NOS, rule out dementia, and dysthymic disorder. J.R.A. stated that he read the criteria for a diagnosis of PTSD to the Veteran at the beginning of the examination. He stated that the Veteran dated the onset of depression and alcoholism, as well as symptoms of PTSD, to his military experience in Korea, where he had to guard an ammunition and fuel dump and was constantly fearful that someone was going to blow it up. He stated that this perceived threat of death or severe injury was interpreted by the patient as being imminent, and although nothing ever actually happened, he reacted just as if it really had. He stated that the Veteran had many symptoms of PTSD, and in addition had developed cognitive difficulties, which J.R.A. felt were due to organic factors and his depression was more at the level of dysthymia.

In a February 2011 addendum medical opinion, the November 2010 VA examiner noted that she had been asked to review the private mental status examination by J.R.A. and provide an updated opinion. The VA examiner stated that she had  thoroughly reviewed the report and his diagnostic conclusions. She stated that there were several areas of great concern in this report, especially the manner in which it was conducted. First, and most importantly, J.R.A.'s report states, "At that point, the criteria for PTSD were read to the patient from the Diagnostic Manual...". The VA examiner indicated that this was clearly leading/prompting the Veteran and violates the main premise of an objective forensic evaluation. This would also explain why the Veteran did not report symptoms of PTSD to this evaluator, yet reported 11/17 symptoms (one of which was a past symptom) to J.R.A. When asked, by this evaluator, what symptoms of PTSD he was experiencing, the Veteran reported nothing except sleep disturbance and difficulty concentrating, both of which could also be symptoms of his mood and/or cognitive disorders. However, when read the criteria by J.R.A., the Veteran endorsed many symptoms. The VA examiner stated that it was her opinion, after conducting many PTSD evaluations for the VA, that a Veteran experiencing PTSD symptoms is well aware of their symptoms and able to report them without prompting. Secondly, in the Summary and Conclusions section, J.R.A. wrote, "The patient has developed many symptoms of PTSD and it is noted that in the DSMIV only one symptom is required for the diagnosis." However, the DSM-IV-R (which is the current diagnostic manual) clearly outlines the following necessary criteria for a diagnosis of PTSD: The Veteran must: 1) experience a traumatic event that involved actual/threatened death/serious injury or a threat to the physical integrity of self/others AND the Veteran's response to the event must involve intense fear, helplessness, or horror, 2) meet 1 of 5 re-experience criteria, 3) experience 3 of 7 avoidance criteria, and 4) experience 2 of 5 arousal criteria. 

Finally, the VA examiner stated that in reviewing J.R.A.'s evaluation, he did not elaborate on any of the PTSD symptoms endorsed by the Veteran, nor did he address the severity of these symptoms anywhere in his report, other than in the GAF, which he reports collectively as "48 - Serious Impairment Current and Past Year". Consequently, there is no way to determine the "clinically significant distress or impairment in social, occupational, or other important areas of functioning", which is the final diagnostic criteria which must be addressed when diagnosing PTSD, or basis for his GAF of 48. The examiner concluded that based on her review of J.R.A.'s evaluation, there was no evidence presented that would change the diagnoses outlined in her original compensation evaluation dated in November 2010. Consequently, the original diagnoses are continued as follows: Axis I: depressive disorder, NOS, and cognitive disorder, NOS.

The RO issued a supplemental statement of the case on March 2, 2011.

In a March 2011 addendum opinion, J.R.A. stated that he had reviewed a VA decision from the RO dated on March 2, 2011, which summarized the findings of a VA examination. He stated that the report was a "shallow attempt to gloss over symptoms which would prove PTSD." With regard to the VA examiner's comments regarding his prior report, he said he read the criteria for a diagnosis of PTSD to the Veteran so that the Veteran would know what PTSD was and could organize his thoughts as to giving information relevant to that diagnosis. He disputed the VA examiner's assertion that he was leading or prompting the Veteran by doing so. He reiterated his conclusion that the Veteran met the diagnostic criteria for a diagnosis of PTSD, and asserted that the VA report was biased and invalid.

On VA examination in October 2011, the examiner, a VA psychiatrist, stated that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD. The Axis I diagnoses were depressive disorder NOS and cognitive disorder NOS. The VA examiner opined that the Veteran presented with cognitive deficits and depressive symptoms which were most likely attributable to age-related physiological changes, and chronic medical illnesses. She stated that depressive symptoms may contribute to cognitive impairment, and cognitive impairment most likely contributes to depressed mood, due to functional impairment associated with cognitive changes. 

The VA examiner noted that the Veteran had no alcohol or illicit substance use prior to military service and occasional alcohol use during the service, and the Veteran stated that he "never used drugs in my life." Following military service he had problems with alcohol use, resulting in two incidents of driving under the influence, with 24-hour incarceration related to this charge. The Veteran also reported that "I had several scraps, but that was just a behavior problem", after military service, with no legal charges associated with fighting. The Veteran reported that he progressed normally through the grades in school, and prior to service worked at a glass company. He later returned to this previous occupation following completion of his military service. He was discharged from the military early, due to medical reasons, "I had stomach problems and mastoiditis of my left ear." He continued to work for the glass company until he "was fired" in 1959, and he went to work on the railroad in 1961. He was a brakeman and conductor, and said he liked that job, from which he retired after 25 years. He currently volunteered as a minister. The Veteran reported that he could not recall when he started receiving mental health treatment, but it was several years ago. He reported treatment by a private clinician, Dr. J. since 2006 for anxiety, depression, and sleep disturbance, and was currently taking Zoloft, as well as other medications he could not recall.

(As noted above, the appellant has not responded to VA's attempts to obtain such private medical records from Dr. J., and they are not on file.)

The VA examiner stated that the Veteran's reported in-service stressor was being stationed on a base in Korea with a fuel storage depot. It was noted that no incoming fire occurred. In answer to the question of whether this stressor met Criterion A (i.e., is it adequate to support the diagnosis of PTSD), the examiner checked the boxes for both yes and no. The examiner indicated that the stressor was related to the Veteran's fear of hostile military or terrorist activity. The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness. The rationale for the opinion was that the Veteran's current psychiatric symptoms were most closely associated with age-related physiological changes and chronic medical illnesses. The examiner stated that she had reviewed the conflicting medical evidence and provided the following opinion: the Veteran  did not spontaneously ascribe to diagnostic criteria for PTSD, and his presentation today was consistent with the evaluation results by the VA examiner in November 2010. 

After a review of all of the evidence of record, the Board finds that the weight of the competent and credible evidence is against the claim. The post-service medical evidence does not reflect any complaints or treatment related to a psychiatric disorder for several years following the conclusion of his service. The absence of any intervening complaints or findings related to this disability for so long after service is a factor weighing against continuous psychiatric symptoms since separation. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran had failed to account for lengthy time period between service and initial symptoms of disability). 

The Veteran did not claim that he incurred a psychiatric disorder during active duty until filing his current VA disability compensation claim in 2008, despite filing several prior claims of service connection for other disabilities over the years. The Board finds that his previous more contemporaneous histories, and his previous statements made for treatment purposes are of greater probative weight. See Pond v. West, 12 Vet. App. 341 (1999).

The Veteran had no psychiatric complaints in service, and a psychiatric disorder was not diagnosed during service. His psychiatric system was normal on separation examination in December 1951 and on VA examination in May 1956. The VA examiner specifically stated that there were no psychiatric abnormalities.

The Board finds that the most probative evidence indicates that the Veteran does not meet the diagnostic criteria for a diagnosis of PTSD, even considering his reported stressors. As noted above, the Veteran did not have combat service. His claimed stressor is related to his fear of hostile military activity, but no VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD and that his symptoms are related to the claimed stressor. In fact, a VA psychologist and a VA psychiatrist have each opined that the Veteran did not have PTSD due to his claimed stressor. 

Although some VA mental health notes reflect an initial diagnosis of PTSD, this diagnosis was not based on a verified in-service stressor, and his diagnosis was shortly thereafter changed to depression. Moreover, these treatment records do not identify the DSM criteria that support the diagnosis, nor was the claims file reviewed.

The VA examiners in November 2010, February 2011 and October 2011 opined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD, and that his other currently diagnosed psychiatric disorders, including PTSD, were not related to service.

The Board finds that the VA examinations and medical opinions by a VA psychologist and psychiatrist constitute highly probative evidence against the claim, and are more probative than the opinions of J.R.A. They are based on current examination results and a review of the entire medical record. The Board observes  that J.R.A. did not comment on the contemporaneous findings that the Veteran's psychiatric system was normal on examination in 1951 and 1956. 

The November 2010, February 2011 and October 2011 VA examiners explained the opinions with references to the Veteran's active duty and post-service medical history. This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion). The VA examiners sufficiently discussed the underlying medical rationale of the opinions, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991). 

The Board recognizes that the Veteran, himself, asserted that he had PTSD that was incurred in service. While he was competent to report on the symptoms observed, there is nothing in the record suggesting that he had the requisite skill and training sufficient to render a psychiatric diagnosis or determine the etiology of such. See Jandreau, supra. In this regard, the diagnosis and etiology of various psychiatric symptoms are matters requiring medical expertise. Accordingly, his opinion as to the diagnosis or etiology of his psychiatric symptomatology is not competent medical evidence. The Board finds the opinions of the VA examiners to be significantly more probative than the lay assertions of record.

In sum, the preponderance of the competent, credible, and probative evidence is against a finding that the Veteran had PTSD as a result of service, and the claim must be denied. The most probative evidence shows that during the pendency of the appeal, the Veteran did not have current PTSD that was caused by a corroborated in-service stressor.

The Board finds that the weight of the probative evidence of record does not link any diagnosed psychiatric disorders to service. Moreover, the weight of the competent and credible evidence does not show that a psychosis was manifested to a compensable degree within the first post-service year.

The Board finds that service connection is not warranted for any acquired psychiatric disorder, as the preponderance of the competent and credible evidence does not link any diagnosed psychiatric disorder with service.

In summary, a psychiatric disorder was not shown in service or for many years thereafter, and the most probative evidence is against a finding that the Veteran's diagnosed psychiatric disorder is causally related to service. Accordingly, the preponderance of the evidence is against the claim, and it is denied.

In reaching the above conclusions the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder to include PTSD, that doctrine is not applicable in this case. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

ORDER

Service connection for an acquired psychiatric disorder for accrued benefits and/or substitution purposes, is denied.




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


